                        IN THE UNITED STATES DISTRICT COURT


                       FOR THE SOUTHERN DISTRICT OF GEORGIA


                                    AUGUSTA DIVISION


JOHN HENRY DAWSON,JR.,

                Plaintiff,

          V.                                             CV 119-067


JOHN M.PERKINS,Investigator, and
RICHMOND COUNTY SHERIFF OFFICE,

                Defendants.



                                          ORDER



          After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 17.)

Accordingly, the Court OVERRULES the objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, DENIES AS MOOT Plaintiffs

motion for summary judgment and motion for service of summons, (doc. nos. 7, 13),

DISMISSES Plaintiffs amended complaint without prejudice, and CLOSES this civil

action.


          SO ORDERED this             day of October, 2019, at Augusta, Georgia.




                                            J.RA
                                            UNITED/TATES DISTRICT COURT
                                                    sRN DISTRICT OF GEORGIA
